Citation Nr: 1624060	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  07-345 74A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 10, 2015, and in excess of 20 percent thereafter, for left-sided peripheral neuropathy.

2.  Entitlement to a separate, compensable rating prior to May 23, 2011, a rating in excess of 10 percent prior to December 10, 2015, and a rating in excess of 20 percent thereafter, for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1976 to July 1982 and from November 1983 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

In October 2013, the Board denied the Veteran's claim for a rating in excess of 20 percent for his service-connected lumbar spine disability, but granted a separate 10 percent rating for mild left-sided sciatica nerve peripheral neuropathy.

Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted the parties Joint Motion for Remand (JMR) to vacate and remand the portion of the October 2013 Board decision that denied a rating in excess of 10 percent for left-sided sciatic nerve peripheral neuropathy.  The parties also agreed that the Board erred by failing to address whether a separate rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, was warranted for the Veteran's right lower extremity.

Thereafter, in October 2014 and September 2015, the Board remanded the Veteran's claims for additional development.  The case has now returned to the Board for further review.  As will be discussed in greater detail below, the Board finds that there has been substantial compliance with the October 2014 and September 2015 remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

The Board notes that, in a March 2015 rating decision, the agency of original jurisdiction (AOJ) granted a separate 10 percent rating for radiculopathy of the right lower extremity, effective May 23, 2011.  Furthermore, in a December 2015 rating decision, the AOJ increased the disability ratings assigned to the Veteran's left-sided sciatic nerve peripheral neuropathy and radiculopathy of the right lower extremity to 20 percent, effective December 10, 2015.  However, these issues are still before the Board because he has not expressed satisfaction with the assigned rating, and he is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board had recharacterized the issues on appeal to reflect the March 2015 and December 2015 rating decisions.


FINDINGS OF FACT

1.  Prior to December 10, 2015, the Veteran's left-sided peripheral neuropathy was manifested by no more than mild incomplete paralysis as a separately ratable neurological manifestation of his service-connected lumbar spine disability.

2.  From December 10, 2015, the Veteran's left-sided peripheral neuropathy was manifested by no more than moderate incomplete paralysis as a separately ratable neurological manifestation of his service-connected lumbar spine disability.

3.  From October 31, 2005, the date the Veteran's claim for an increased rating was received, to December 10, 2015, the competent, probative evidence of record indicates that the Veteran's radiculopathy of the right lower extremity resulted in no more than mild incomplete paralysis as a separately ratable neurological manifestation of his service-connected lumbar spine disability.

4.  From December 10, 2015, the Veteran's radiculopathy of the right lower extremity was manifested by no more than moderate incomplete paralysis as a separately ratable neurological manifestation of his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left-sided peripheral neuropathy, prior to December 10, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a rating in excess of 20 percent for left-sided peripheral neuropathy, from December 10, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate, 10 percent disability, but no higher, for radiculopathy of the right lower extremity from October 31, 2005, to December 10, 2015, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity, from December 10, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board finds that VA has met its duty to notify the Veteran in this case.  In a November 2005 letter, VA informed the Veteran of the evidence necessary to substantiate his claim and the evidence VA would reasonably seek to obtain.  The Board notes that the November 2005 letter did not explicitly address how disability ratings and effective dates were assigned.  However, a March 2006 letter, sent prior to the May 2006 rating decision, addressed how disability ratings and effective dates were assigned.  Furthermore, the Board notes that, these claims come before the Board on appeal from decisions that also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claims that were granted. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the Veteran's claims for higher ratings, his service treatment records, VA treatment records, and private treatment records have been obtained and considered.  In addition, the Veteran was also provided VA examinations in February 2006, August 2007, June 2011, December 2014, and December 2015 in connection with his claims, which are found to be adequate for rating purposes.  The examiners reviewed his medical history, provided pertinent examination findings applicable to the rating criteria, and provided conclusions with supporting rationale.  The Board finds that the VA examination reports are adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Veteran and his representative have not alleged that these examinations were inadequate, or that the Veteran's service-connected left-sided peripheral neuropathy or radiculopathy of the right lower extremity have worsened since being evaluated by VA in December 2015.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenged to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

During the May 2007 hearing, the DRO explained the issues then on appeal and suggested the submission of evidence that may have been overlooked.  The hearing provided the Veteran and his representative the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Finally, the Board finds that the AOJ has substantially complied with the October 2014 and September 2015 remand directives.  In September 2014, the Board ordered the AOJ to provide the Veteran with VCAA notice, to send a letter to the Veteran requesting that he identify any VA or non-VA treatment records pertinent to his disabilities that were not already of record, and to schedule the Veteran for a new VA examination.  In December 2014, a letter was sent to the Veteran that included VCAA notice and also requested that he identify any VA or non-VA treatment records pertinent to his claims that were not already of record.  Also, in December 2014, the Veteran was afforded a VA examination.

In the September 2015 remand, the Board noted that, although the Veteran provided authorization for private treatment records from Dr. Mains, the AOJ failed to properly exhaust all efforts to obtain outstanding treatment records from Dr. Mains and it failed to inform the Veteran that all records could not be obtained.  The Board also noted that there appeared to be outstanding VA and Social Security Administration (SSA) records pertinent to the Veteran's claims file that should be obtained.  Finally, the Board ordered the AOJ to schedule the Veteran for a new VA examination.  In November 2015 and December 2015, updated VA treatment records were associated with the claims file.  Additionally, in November 2015, SSA records were associated with the claims file.  Furthermore, in November 2015, the AOJ sent a letter to the Veteran requesting that he provide the appropriate authorization to obtain outstanding private treatment records, including records from Dr. Mains.  To date, the Veteran has not provided the necessary authorization.  Finally, in December 2015, the Veteran underwent a new VA examination.  Thus, the Board finds that the AOJ has now substantially complied with the October 2014 and September 2015 remand directives, such that no further action is necessary.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Throughout the appeal period, the Veteran's left-sided peripheral neuropathy and radiculopathy of the right lower extremity have been rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The current issues before the Board stem from the Veteran's October 2005 claim for an increased rating for his service-connected lumbar spine disability.  Pertinent evidence of record includes the Veteran's VA treatment records, private treatment records, VA examination reports from February 2006, August 2007, June 2011, December 2014, and December 2015, and the Veteran's lay statements, including his testimony before a DRO in May 2007.

In an October 2005 VA treatment record, the Veteran was noted to have a mildly positive left leg raising test; both his sensation and motor skills were intact.  Later that same month, the Veteran reported increased low back pain radiating down the left leg with tingling and burning.  He stated that his pain was better when sitting.  Upon examination, the Veteran was noted to have developed a rash on the left low back at L4-5 that was characteristic of shingles, and the back and leg back was related to his shingles.

An October 2005 private treatment record notes a clinical history of sciatica.  X-rays revealed spondylosis at L5-S1 with severe degenerative changes.  X-rays also revealed mild lumbar scoliosis and minimal degenerative changes at the remaining lumbar levels.  A November 2005 private treatment record noted lower left-sided back pain that radiated to the Veteran's left leg.  The Veteran was diagnosed with sciatica.  Another private treatment record noted a disc bulge and disc space narrowing at the L5-S1 level resulting in a moderate left foraminal stenosis.

A November 2005 VA treatment record noted the Veteran's complaints of lower back pain with radicular pain in his left leg.  The Veteran stated that sitting felt better, but that standing was very painful.  He stated that it felt as though his left leg was falling asleep and painful.  The treatment provider noted diminished sensation on the left lower extremity, and that the Veteran had a positive straight leg raise test on both the left and the right.

In a December 2005 statement, the Veteran stated that his left leg resulted in pain and a pins-and-needles sensation of varying degrees.  The Veteran stated that the pain was worse with walking, and that his was now walking with a prominent limp.

In January 2006, the Veteran reported radicular symptoms in his left leg, including pain and the feeling that his leg was asleep, which would worsen as the day progressed.  Another VA treatment record noted that, although his shingles had resolved, he still suffered from daily back pain and aching in the left lumbar area with worse left leg discomfort, including a tingling feeling in the entire left leg and foot.  Upon examination, he had normal strength in both legs, decreased sensation in both feet, and his left extremity was subjectively "tingly."  The straight leg raise test was negative bilaterally.  The Veteran was diagnosed with lower back pain with left radicular symptoms with no objective radiculopathy on examination.

A February 2006 private treatment record noted that electromyographic (EMG) examination revealed mild acute left S1 radiculopathy.

In February 2006, the Veteran underwent a VA examination of his service-connected lumbar spine disability.  In addition to his complaints of low back pain, the Veteran complained of pain radiating down his left leg.  He also reported a burning and tingling that varied in intensity, as well as numbness and weakness.  Examination revealed normal strength in the bilateral lower extremities, and there were no motor sensory deficits.  He also had a negative straight leg raise test bilaterally.  The Veteran was diagnosed with left S1 radiculopathy per EMG with nerve conduction velocities.

In April 2006, the Veteran reported less tingling in his left leg, but that he still had radicular symptoms in his ankle and foot.  He denied constant pain, and stated that pain was brought on by prolonged walking or sitting.  He was diagnosed with chronic lower back pain with radicular left leg pain.

In a May 2006 VA treatment record, the Veteran reported low back pain with numbness and tingling down into his bilateral legs.  He reported difficulty transferring from a sitting to standing position, as well as problems walking up stairs, walking in general, and pain and difficulty picking up objects from the grounds.  Sensory testing revealed diminished to light touch over the bilateral calf, anterior lower leg, and foot.  Straight leg raise test was positive bilaterally.

In August 2006, the Veteran reported a tingling in his feet, mostly in his great toes.  He was diagnosed with chronic lower back pain and radicular leg pain.  In December 2006, the Veteran reported difficulty falling asleep due to his left lower extremity pain.

In February 2007 and April 2007, the Veteran complained of a tingling in his left foot, and stated that the paresthesias had become constant.

In May 2007, the Veteran testified before a DRO.  During the hearing, the Veteran reported that he was currently on medication for tingling sensations mostly felt in his left leg.  See May 2007 Hearing Transcript, pg. 2.  He stated that when his lower back pain increased, he felt pain in his legs, and that it was sometimes difficult to walk without leaning on something.  Id. at 3.  He reported problems with walking, standing, and difficulty taking stairs.  He stated that, before he was placed on medication, it felt as though his leg was asleep or numb, and that he had problems with mobility.  Id. at 4.  When asked whether his symptoms occurred in both extremities, the Veteran stated that, despite taking medication, he still felt tingling in both of his feet, but that his symptoms were worse on the left side.  Id. at 6.

In July 2007, the Veteran reported lower back pain that radiated into both legs, worse on the left side.  Later that same month, the Veteran reported worsened paresthesias in his foot and toes, as well as cramps and spasms in his leg.

In August 2007, the Veteran underwent another VA examination.  The Veteran complained of low back pain, as well as intermittent pain radiating down his left leg posteriorly and into the foot, as well as tingling in his bilateral toes, but he denied radiating pain in his right leg.  After an EMG, the veteran was diagnosed with mild axonal length dependent sensory-motor polyneuropathy, as well as old or chronic and indolent left-sided L5 radiculopathy.

In an August 2007 VA treatment record, the Veteran complained of low back pain, as well as lower extremity radiation, left greater than right.

In March 2008, the Veteran reported that he still had tingling in his feet, but that he was trying to tolerate it.  In December 2008, the Veteran complained of chronic low back pain and left leg pain.  The treatment record noted that he was weaned off of gabapentin for the neuropathic pain in his legs.  He also reported a tingling in his left leg.

In August 2009, the Veteran complained of a chronic dull aching in his low back and a tingling in his left leg.  A December 2009 VA treatment record noted a primary diagnosis of posterior and peroneal tendonitis and diabetic neuropathy.  A medical history of lumbago and lumbar radiculopathy was noted.  Sensation testing revealed decreased sensation to light touch bilaterally.  

In December 2010, the Veteran reported a tingling in both of his legs that was worse in the left leg.  He also reported that his legs felt cold at night, despite wearing socks.

A January 2011 VA treatment record noted an intact vibratory sensation in the bilateral lower extremities, as well as an intact protective sensation in the bilateral feet dermatomes.  Similar results were noted in an April 2011 VA treatment record.  In May 2011, the Veteran reported a tingling in both legs, worse in the left leg, as well as low back pain.

In June 2011, the Veteran underwent another VA examination.  Although he reported back pain across the lumbosacral area, the Veteran denied any radiation.  Upon examination, the Veteran displayed normal strength in all muscle groups in the lower extremities, and straight leg raise was negative bilaterally.  Sensation to light touch was also intact.

In an October 2012 VA treatment record, the Veteran reported bilateral lower extremity pain.  He rated the pain as a four, and stated that it began a month prior.  He stated that the pain was not always present.

In July 2013, the Veteran stated that his current pain level was a five, and that, although his lower back pain had recently improved, he was more bothered by neuropathic pain in his feet.  Upon examination, the Veteran had a diminished sensation in his feet bilaterally.

In February 2014, the Veteran complained of pins and needles in his hands and feet, and he stated that the discomfort was causing him problems with sleeping.  The Veteran also reported constant pain, which he rated as an eight.  In May 2014, the Veteran denied pain in his toes due to his neuropathy.  A September 2014 VA treatment record noted that an EMG confirmed peripheral neuropathy that resulted in pain, numbness, tingling, and burning sensations in his feet.  He described his pain as a two to three out of ten.  A November 2014 private treatment record notes that the Veteran was diagnosed with peripheral neuropathy in the lower extremities, and that he had constant tingling and numbness.  Upon examination, the Veteran displayed significantly decreased sensation to vibration in the lower extremities.

In December 2014, the Veteran underwent another VA examination.  During the examination, the Veteran reported bilateral pain, tingling, and numbness in both of his legs, but mostly in his left.  During the examination, the Veteran displayed normal muscle strength in his lower extremities, and his deep tendon reflexes were normal.  Sensory examination revealed decreased sensation in the foot and toes.  Straight leg raising test was negative.  The examination noted that the Veteran's radiculopathy resulted in mild intermittent pain in the right lower extremity and severe intermittent pain in the left lower extremity.  The examiner noted moderate paresthesias and/or dysesthesias, as well as moderate numbness, in the right lower extremity, and severe paresthesias and/or dysesthesias, as well as severe numbness, in the left lower extremity.  Overall, the examiner determined that the severity of the Veteran's radiculopathy was mild in his bilateral lower extremities.  The examiner also opined that the Veteran right lower extremity radiculopathy was associated with the Veteran's service-connected lumbar spine disability.  Furthermore, the examiner noted that the nerve affected was the sciatic nerve and that such resulted in only incomplete paralysis, as evidence by the August 2007 MRI.  Furthermore, the examiner also noted that, although the Veteran suffered from diabetic peripheral neuropathy, it was not possible to distinguish the symptoms and effects of the neurological manifestations of his service-connected lumbar spine disability with his diabetic peripheral neuropathy without resort to speculation.

A March 2015 SSA record listed the Veteran's peripheral neuropathy as severe.  In an October 2015 VA treatment record, the Veteran reported extreme pain, but stated that this was unusual because he normally did not have pain due to his neuropathy.  In December 2015, the Veteran reported a sharp shooting pain in his right foot that he rated as a two out of ten.  Examination revealed absent protective sensation bilaterally, absent vibratory sensation bilaterally, and normal muscle strength.

In December 2015, the Veteran underwent another VA examination.  The Veteran reported an increase in symptoms, including pain, numbness, and tingling in his feet with moderate walking.  He also reported numbness in the buttocks with prolonged sitting.  The Veteran was diagnosed right radiculopathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  With regard to the Veteran's symptoms, the examiner noted moderate constant pain bilaterally, and severe intermitted pain, paresthesias and/or dysesthesias, and numbness bilaterally.  Muscle strength testing was normal, and the Veteran had no muscle atrophy.  The Veteran had decreased sensation bilaterally, and he had an antalgic gait.  Overall, the examiner determined that the Veteran's left-sided peripheral neuropathy and radiculopathy of the left lower extremity resulted in moderate incomplete paralysis.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.

Based on the foregoing, the Board finds that the Veteran's left-sided neuropathy was manifested by no more than mild incomplete paralysis prior to December 10, 2015.  As a result, an initial rating in excess of 10 percent prior to December 10, 2015, is not warranted.

The Board notes that the October 2005 VA treatment record noted only a mildly positive straight leg raise test.  That same treatment record noted that his sensation and motor skills were both intact.  Furthermore, although the November 2005 treatment record noted pain and decreased sensation, the December 2005 statement from the Veteran noted that his symptoms were of a varying degree.  Also, despite the Veteran's complaints and symptoms, the January 2006 treatment record found no objective evidence of radiculopathy on examination, and the February 2006 EMG found only mild acute left S1 radiculopathy.  Similarly, the August 2007 VA examination also found only mild axonal length dependent sensory-moto polyneuropathy, as well as old or chronic and indolent left-sided L5 radiculopathy.  Moreover, while the Veteran's VA treatment records reflect complaints of diminished sensation, tingling, and pain in the left lower extremity,  he was consistently found to have only diminished, not absent, sensation, see, e.g., May 2006 VA Treatment Record; August 2009 VA Treatment Record. Additionally, the Veteran himself described his pain only as intermittent.  See, e.g., April 2006 VA Treatment Record; October 2012 VA Treatment Record.  Treatment records also consistently reflect normal muscle strength.  See, e.g., February 2006 VA Examination; January 2011 VA Examination; December 2014 VA Examination.  The Board notes that the March 2015 SSA record noted that the Veteran's peripheral neuropathy was severe.  However, there is no discussion of the symptomatology or objective manifestation(s) that led to that assessment.  Finally, despite the positive straight leg raising test results in November 2005 and May 2006, other medical evidence covering the pertinent period, including the February 2006 VA examination report and the December 2014 VA examination report, document negative straight leg raising test results.  Accordingly, the Board finds that a rating in excess of 10 percent for left-sided neuropathy, prior to December 10, 2015, is not warranted.

Furthermore, the Veteran's left-sided neuropathy was manifested by no more than moderate incomplete paralysis from December 10, 2015.  As a result, a rating in excess of 20 percent from December 10, 2015, is not warranted.  While the December 2015 VA examiner determined that the Veteran's left-sided neuropathy caused severe intermittent pain, paresthesias and/or dysesthesias, and numbness, the examiner also noted that the Veteran's muscle strength testing was normal, and that there was no evidence of muscle atrophy.  Furthermore, the Veteran displayed only decreased sensation, and the examiner noted that there were no other pertinent physical findings, complications, signs, or symptoms associated with the Veteran's left-sided peripheral neuropathy.  As noted above, when symptoms are wholly sensory in nature, a finding of disability greater than moderate is not appropriate.  38 C.F.R. § 4.124a.  Therefore, the Veteran's is not entitled to a rating in excess of 20 percent from December 10, 2015, to the present.

With regard to the Veteran's radiculopathy of the right lower extremity, the Board finds that, since October 31, 2005, the date the Veteran's claim for an increased rating was received, the competent, probative evidence of record indicates that he experienced radiculopathy of the right lower extremity as a separately ratable neurological manifestation of his service-connected lumbar spine disability, and that this disability was manifested by no more than mild incomplete paralysis.  As a result, the Board finds that the Veteran is entitled to a 10 percent rating from that date.  The November 2005 VA treatment record indicated a positive straight leg raise test in both the left leg and the right leg.  Furthermore, in the May 2006 VA treatment record, the Veteran reported numbness and tingling into both legs.  The VA treatment provider noted diminished sensation to light touch over the bilateral calf, anterior lower legs, and the feet, as well as a positive straight leg raise test in both legs.  Therefore, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent, probative evidence of record supports the assignment of a 10 percent rating for radiculopathy of the right lower extremity as a separately ratable neurological manifestation of his service-connected lumbar spine disability.

However, the Board finds that a rating in excess of 10 percent is not warranted at any time prior to December 31, 2015 for this disability.  In this regard, despite the positive straight leg raise in November 2005 and May 2006, in January 2006 and February 2006, straight leg raise testing was negative.  Additionally, while there was times when decreased or diminished sensation in the right lower extremity was observed, see, e.g., August 2009 VA Treatment Record; July 2013 VA Treatment Record; February 2014 VA Treatment Record, at other points during this appeal period, the Veteran's sensation was shown to be intact.  See, e.g., January 2011 VA Treatment Record; June 2011 VA Treatment Record.  Furthermore, the February 2006 private EMG did not indicate any objective evidence of radiculopathy of the right lower extremity.  During the May 2007 DRO hearing, while the Veteran complained of a tingling feeling in both feet, he stated that his symptoms were worse on the left side, and in July 2007, while the Veteran complained of radiating pain, paresthesias, cramps, and spasms, he stated that his symptoms were worse on the left side.  Moreover, in the August 2007 VA examination report, the Veteran was diagnosed with mild axonal length dependent sensory-motor polyneuropathy.  Subsequent VA treatment records document complaints of tingling and decreased sensation in the right lower extremity, as well as the Veteran's consistent statements that his symptoms were worse in the left lower extremity.  See, e.g., December 2010 VA Treatment Record; January 2011 VA Treatment Record; December 2014 VA Examination.  Finally, as noted above, while the March 2015 SSA record noted that the Veteran's peripheral neuropathy was severe, there is no discussion of the symptomatology or objective manifestation(s) that led to that assessment.  Therefore, the Board finds that this evidence is not probative.  Accordingly, the Board finds that a rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to December 10, 2015, is not warranted.

Furthermore, the Veteran's radiculopathy of the right lower extremity was manifested by no more than moderate incomplete paralysis from December 10, 2015.  As a result, a rating in excess of 20 percent from December 10, 2015, is not warranted.  Similar to the Veteran's left-sided peripheral neuropathy, while the December 2015 VA examiner determined that the Veteran's radiculopathy of the right lower extremity caused severe intermittent pain, paresthesias and/or dysesthesias, and numbness, the examiner also noted that the Veteran's muscle strength testing was normal, and that there was no evidence of muscle atrophy.  Furthermore, the Veteran displayed only decreased sensation, and the examiner noted that there were no other pertinent physical findings, complications, signs, or symptoms associated with the Veteran's radiculopathy of the right lower extremity.  As noted above, when symptoms are wholly sensory in nature, a finding of disability greater than moderate is not appropriate.  38 C.F.R. § 4.124a.  Therefore, the Veteran's radiculopathy of the right lower extremity does not warrant a rating in excess of 20 percent from December 10, 2015, to the present.

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, however, the competent medical evidence offering detailed, specialized determinations pertinent to the rating criteria is more probative in evaluating the pertinent symptoms associated with the Veteran's left-sided peripheral neuropathy and radiculopathy of the right lower extremity;  furthermore, the medical evidence contemplates the Veteran's lay statements, including his description of his symptoms.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the left-sided peripheral neuropathy and radiculopathy of the right lower extremity; however, the Board finds that his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left-sided peripheral neuropathy and radiculopathy of the right lower extremity with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is currently evaluated.  In this regard, the currently assigned ratings for his left-sided peripheral neuropathy and radiculopathy of the right lower extremity contemplate the mild and moderate incomplete paralysis in the sciatic nerve, including symptoms such as pain, numbness, tingling, and decreased sensation.  Therefore, the Board finds that the symptoms associated with the Veteran's left-sided peripheral neuropathy and radiculopathy of the right lower extremity are reasonably contemplated under their currently assigned ratings.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to his left-sided peripheral neuropathy and radiculopathy of the right lower extremity alone.  The Board notes that the Veteran is currently not working, and that the December 2015 VA examination report noted that the Veteran's left-sided peripheral neuropathy and radiculopathy of the right lower extremity impacted his ability to work, including pain, numbness, and tingling in the feet with moderate walking, and numbness in the buttocks with prolonged sitting.  However, despite this, there is no indication that these disabilities alone prevent him securing or following a substantially gainful occupation.  See id.

In sum, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a separate 10 percent rating for radiculopathy of the right lower extremity, effective October 31, 2005.  However, as to whether ratings in excess of 10 percent for either left-sided peripheral neuropathy or radiculopathy of the right lower extremity prior to December 10, 2015, are warranted, as well as whether ratings in excess of 20 percent for these disabilities from December 10, 2015, are warranted, the Board finds that the preponderance of the evidence is against the Veteran's claims.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, supra.


ORDER

An initial rating in excess of 10 percent, prior to December 10, 2015, for left-sided peripheral neuropathy is denied.

An rating in excess of 20 percent, from December 10, 2015, for left-sided peripheral neuropathy is denied.

A separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity is granted, effective October 31, 2005, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 20 percent, from December 10, 2015, for radiculopathy of the right lower extremity is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


